Clifford F. Brown, J.,
dissenting. I dissent because, for the following reasons, I agree with the appellant’s contention that all the evidence before the commission indicated that the claimant was permanently and totally disabled from the allowed conditions when considered in view of his age, education and transferable skills.
I first note that the reports of Drs. Hein and Dorman were not specified in the commission’s order as being the basis for its decision. In State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, 483-484, this court stated, “* * * district hearing officers, as well as regional boards of review and the Industrial Commission, must specifically state which evidence and only that evidence which has been relied upon to reach their conclusion, and a brief explanation stating why the claimant is or is not entitled to the benefits requested. Moreover, this court will no longer search the commis*172sion’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.”
There is no reason, if in fact the commission based its decision on the reports of Drs. Hein and Dorman, why it could not have so stated in its order. This case presents a situation, like that contemplated in Mitchell, where medical evidence is afforded greater credibility in a mandamus action than originally ascribed to it by the commission. This is simply another form of reweighing the medical evidence in a mandamus action — a practice which this court declines to follow. See, e.g., State, ex rel. G F Business Equip., Inc., v. Indus. Comm. (1981), 66 Ohio St. 2d 446 [20 O.O.3d 379].
Accordingly, review is confined to determining whether the commission’s order is supported by the evidence specified, namely the reports of Drs. Reynolds and Dillahunt. The report of Dr. Reynolds clearly does not support the order of the commission inasmuch as it concludes that appellant is permanently and totally disabled.
The report of Dr. Dillahunt is less clear. On the one hand, it concludes “* * * that claimant does not suffer a PTD.” However, in reaching this conclusion, Dr. Dillahunt reviewed the medical evidence on file and conceded that appellant “may be unable to perform substantial gainful activity due to age, education, economic conditions, [and] medical factors * *
As noted in State, ex rel. Jennings, v. Indus. Comm. (1982), 1 Ohio St. 3d 101, 102, the Medical Examination Manual issued by the commission’s Medical Section states, at page vi, “* * * that permanent total disability '* * * is established when the injury has caused the injured worker to be unfit for sustained remunerative employment.’ ” Applying this definition of permanent total disability, Dr. Dillahunt’s conclusion is neither consistent with nor supported by his findings. Thus, the findings of Dr. Dillahunt do not support the commission’s order.
Where there is no evidence to support the order of the commission, an abuse of discretion is shown, and mandamus becomes appropriate. State, ex rel. Hutton, v. Indus. Comm. (1972), 29 Ohio St. 2d 9 [58 O.O.2d 66]; State, ex rel. Kramer, v. Indus. Comm. (1979), 59 Ohio St. 2d 39, 42 [13 O.o.3d 30].
For the foregoing reasons the judgment of the court of appeals should be reversed and the writ granted.
Sweeney, J., concurs in the foregoing dissenting opinion.